



COURT OF APPEAL FOR ONTARIO

CITATION: 2308116 Ontario Inc. v. 2270886 Ontario Inc., 2014
ONCA 430

DATE: 20140526

DOCKET: C57973

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

2308116 Ontario Inc.

Applicant (Respondent in Appeal)

and

2270886 Ontario Inc.
,
2308124 Ontario Inc.
, and 2308121 Ontario Inc.

Respondents (Appellants)







No one appearing for the respondents (appellants)

Michael Cooper, for the respondent (appellant) 2308121 Ontario
Inc.

Marek Z. Tufman, for the applicant (respondent)



Heard:  May 23, 2014

On appeal from the order of Justice Wein of the Superior
Court of Justice, dated November 13, 2013.



APPEAL BOOK ENDORSEMENT

[1]

The solicitor for the appellant has been removed from the record.  Ms.
Lala, the individual behind the appellant corporation, is not here.  She is
aware of the date.

[2]

The appeal is dismissed as abandoned.  Costs are awarded to the
respondent 2308116 Ontario Inc. in the amount of $8,641 all in.  No costs to
the other respondents.


